DETAILED ACTION
	This Office action is in response to the amendment filed on December 2, 2021. Claims 1-15 and 21 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on December 2, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7-11, 14, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 10,633,042 (Trone).
Regarding Claim 7, Trone discloses (Col. 5 lines 4-30, Col. 6 lines 48-57, Col. 8 lines 47-59; Figs. 1-4A) track chain assembly comprising: a plurality of track pins (38 of cartridge assembly 30, pin 38 of cartridge assembly 40) and a plurality of track bushings (bearings 46 of cartridge assembly 40, bushing 36 of cartridge 30); a plurality of fasteners (60); and a plurality of track links (62A, 62B), wherein each of the plurality of track links is coupled to an adjacent track link by at least one of the plurality of track bushings (36, 46) and at least one of the plurality of track pins (38), each of the plurality of track links comprising: a body defining a top surface, a bottom surface, a first side surface and a second side surface defining a thickness therebetween (Col. 5 lines 4-30), the body extending from a first end (63B) to a second end (63A), wherein the body defines a first bore (66B) adjacent the first end and a second bore (66A) adjacent to the second end; the body defines a first aperture (66D) and a second aperture (66C), the first aperture disposed between the first bore and the second bore, the first aperture being 
Regarding Claim 8, Trone discloses the track chain assembly of claim 7, as discussed above. Trone further discloses (Col. 6 lines 48-57, Col. 8 lines 47-59; Fig. 4A) when each of the fasteners (60) is tightened the respective first gap (76B) is reduced.
Regarding Claim 9, Trone discloses the track chain assembly of claim 7, as discussed above. Trone further discloses (Col. 6 lines 48-57, Col. 8 lines 47-59; Fig. 4A) each of the plurality of track bushings (46) is configured to be rotated without removing the track chain assembly from a machine when the respective track shoe fastener (60) is loosened causing the clamp force on the track bushing to be reduced (the bushings 46 are capable of being rotated without removing the track chain assembly).
Regarding Claim 10, Trone discloses the track chain assembly of claim 7, as discussed above. Trone further discloses (Col. 3 lines 20-35; Figs. 1-4A) each first bore (66B) defines a first longitudinal axis and each second bore (66A) defines a second longitudinal axis and each body jogs, forming offset track links such that the first bore and the second bore are offset from each other along the first or second longitudinal axis.
Regarding Claim 11, Trone discloses the track chain assembly of claim 7, as discussed above. Trone further discloses (Fig. 4B) a master track link (64) that is different from the plurality of track links (62A, 62B), wherein the master track link is configured to separate or connect two of the plurality of track links to attach or remove the track chain assembly from an undercarriage of a track machine (Col. 10 lines 31-49).
Regarding Claim 14, Trone discloses the track chain assembly of claim 7, as discussed above. Trone further discloses (Col. 5 lines 20-24; Figs. 1-4A) the plurality of fasteners (60) include a plurality of track shoe fasteners arranged to attach a plurality of track shoes (24) to the plurality of track links.
Regarding Claim 21, Trone discloses (Col. 5 lines 4-30, Col. 6 lines 48-57, Col. 8 lines 47-59; Figs. 1-4A) a track chain assembly, comprising: a plurality of track links (62A, 62B) each comprising a body having a first end (63B) and a second end (63A); a first bore (66B) adjacent the first end and adapted to receive a bushing (46) and apply a releasable clamp force to the bushing (Col. 6 lines 52-57, Col. 8 lines 47-59); a second bore (66A) smaller than the first bore, adjacent the second end and adapted to receive a pin (38) in a press-fit (Col. 6 lines 48-52).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trone in view of US 20180281880 A1 (Trone et al.).
Regarding Claim 15, Trone discloses the track chain assembly of claim 7, as discussed above. Trone further discloses (Col. 6 lines 12-38; Fig. 4A) each body (link 62) includes a first fastener receiving hole (58A, 58B) configured to receive one of the plurality of track shoe fasteners (60) into the respective first aperture, and wherein the first fastener receiving hole includes a threaded hole in the first upper portion (61A) and lower portion (61B).

However, Trone et al. teaches (Para. [0039]-[0043]; Figs. 4-7) a link body (204) with a first fastener receiving hole (cross-holes 248 and 250) configured to receive one of the plurality of track shoe fasteners (252 and 254) into a respective first aperture (222 and 226), and wherein the first fastener receiving hole includes a clearance hole in the first upper portion (shown generally in Fig. 5 at 230).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener receiving hole disclosed by Trone to be a clearance hole, as taught by Trone et al., to allow a fastener to easily pass through the hole and thread into the threaded hole of the lower portion of the track link.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120153715 A1 (Tsubaki et al.) in view of US 5,887,958 (Bissi et al.).
Regarding Claim 21, Tsubaki et al. discloses (Para. [0215]-[0224]; Figs. 5-6) a track chain assembly (62), comprising: a plurality of track links (81) each comprising a body having a first end (81c) and a second end (81d); a first bore (bushing insertion hole 83) adjacent the first end and adapted to receive a bushing (68) and apply a releasable clamp force to the bushing; a second bore (pin insertion hole 85), adjacent the second end and adapted to receive a pin (84) within a sleeve (89).
Tsubaki et al. does not disclose the pin is held in a bore smaller than the first bore by a press-fit.
However, Bissi et al. teaches (Col. 3 line 28-Col. 4 line 12; Figs. 1-3) a link pin (30) has its ends press fitted in a bore (14) of link (2A and 2B) which is smaller than the bore (8) that receives the bushing (40).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the pin connection arrangement disclosed by Tsubaki et al. with a smaller bore for a press-fit connection, such as taught by Bissi et al., as a well-known alternate arrangement that would reduce the number of parts of the assembly.
Allowable Subject Matter
Claims 1-6 are allowed.
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. T.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./
Examiner, Art Unit 3617                                                                                                                                                                                         


/Kip T Kotter/Primary Examiner, Art Unit 3617